Warner, J.
Mrs. Jackson was a competent AAitness on the trial of the case, under the 3798th section of the'Code, but she should not be allowed.to testify as to any fact which come to her knoAvledge by reason of the confidential relation of husband and Avife, during her coverture, as the Avife of'her deceased husband: 1st Greenleaf’s Evidence, sections 254, 337. . ~
The jury found a verdict for the plaintiff for principal, interest and cpsts.- In view of the fact that one of the credits on the note' was uncertain, both-as to the amount and date thereof, and was disputed on the trial, the verdict in this case was too uncertain to authorize a judgment to be entered thereon for any definite sum. The jury should have found, by their verdict, whether they allowed or disallowed the disputed credit by finding a definite sum for the plaintiff. When there is no dispute as to the amount due on a note, or as to the amount of the credits thereon, the verdict of the jury will be considered sufficiently certain which can be made cer*154tain by reference to the undisputed sum due on the note, but that is not the case here.
By consenting to take the juror, Fuller, in the morning, in his then intoxicated condition, the defendant did not consent that he should drink any more ardent spirits, nor can such consent be construed so as to sanction his subsequent improper conduct in the evening after being charged with the case. Besides, he was a prejudiced, and not an impartial, juror, as appears from his declarations sustained by the affidavits in the record, having declared “ that he was against the defendant because he was a war man.”' These facts did not come to .the knowledge of the defendant until after the trial. According to the ruling of this Court in Blalock vs. Phillips, 38th Georgia Reports, 216, the verdict should have, been set aside, and a new trial should have been granted.
Let the judgment of the Court below be reversed.